DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.

Claims 1 and 7 amended with the features “a polarization grating overlapped with the phase retarder, configured to generate a first projected image beam and a second projected image beam in the projected image beam in sequence in different time intervals”.  However, Huang discloses 
[0028] As a result, by the first light turning unit 310 and the second light turning unit 320, the first light L1 from the first light source 100 and the second light L2 from the second light source 200 arriving at the image output module 400 may be redirected at least two times…”.

[0032] In some embodiments, the head mounted display 10 includes a light timing control unit 700. The first light source 100 and the second light source 200 are connected to the light timing control unit 700, and the light timing control unit 700 is configured to control the first light source 100 and the second light source 200 to emit light in a time sequence. In other words, the light timing control unit 700 is configured to control the light emitting time of the first light source 100 different from that of the second light source 200. That is, the first light source 100 and the second light source 200 emit light alternatively. In some embodiments, for example, at a first time point, the first light source 100 emits the first light L1, the first light L1 is redirected to the image output module 400 by the light reversely turning module 300 for generating the first image light I1, and the first image light I1 is guided into the right eye of the observer by the first light guide sub-plate 510 of the light guide plate 500. At a second time point, the second light source 200 emits the second light L2, the second light L2 is redirected to the image output module 400 by the light reversely turning module 300 for generating the second image light I2, and the second image light I2 is guided into the left eye of the observer by the second light guide sub-plate 520 of the light guide plate 500. As a result, by rapidly switching the first light source 100 and the second light source 200 in the time sequence, the corresponding first image light I1 and the second image light I2 may be respectively imaged to the right and left eye of the observer in the time sequence, so as to achieve a stereoscopic display of the head mounted display 10. In other words, the head mounted display 10 of the present disclosure uses a time-multiplex way to switch the first light source 100 and the second light source 200 in the time sequence, so the head mounted display 10 can provide a stereoscopic image.” 

The paragraphs [0028] and [0032] may obviously consider as “a first projected image beam and a second projected image beam in the projected image beam in sequence in different time intervals” without “a polarization grating overlapped with the phase retarder, configured to generate a first projected image beam” as amended claims 1, 7.

Furthermore, the new secondary reference Kroll et al. (US 20140055692) disclose “a polarization grating [a diffraction device 20] overlapped with the phase retarder [a light modulator 12 (SLM)], configured to generate a first projected image beam [Referring to FIG. 21A, at a point of time (or time interval) t1 the control unit 14 has written a diffractive structure to the diffraction device 20 which diffracts that light such to direct it at the left observer eye 50' of the first observer [0192] and a second projected image beam [Referring to FIG. 21B, at a different point of time (or different time interval) t2, at which the information which is written to the light modulator 12 remains unchanged, the control unit 14 has written a different diffractive structure to the diffraction device 20 which diffracts the light such to direct it at the left observer eye 50'' of the second observer] in the projected image beam in sequence in different time intervals”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20180231780) in view of Tam et al. (US 10331008), Chen (CN 104330952) and Kroll et al. (US 20140055692).

    PNG
    media_image1.png
    459
    807
    media_image1.png
    Greyscale

Regard to claim 1, Huang discloses a display device, comprising: 
a display [an image output module 400, see Fig. 1], generating an image beam [the image output module 400 is a digital micro-mirror device (DMD) configured to reflect he first light L1 from the second light turning unit 320 as the first image light I1 with the corresponding image information, and to reflect the second light L2 from the second light turning unit 320 as the second image light I2 with the corresponding image information [0030]]; 
an image beam shifter [a second light turning unit 320 and an eyepiece module 600 together with different elements as shown in annotation of Figs. 2-3 ], receiving the image beam and generating a projected image beam [when the first image light I1 propagates from the first light-input portion E1 to arrive at the first reflection unit 530, the first image light I1 may be redirected by the first reflection unit 530, such that the first image light I1 may be transmitted towards the first light-output portion A1 in the first light guide sub-plate 510 [0019]. The second light-input portion E2 of the light guide plate 500 is optically coupled to the second reflection unit 540, and a vertical distance between the second reflection unit 540 and the second light-input portion E2 of the light guide plate 500 increases along a direction from the second light-input portion E2 to the second light-output portion A2 [0020]]; and 
a light guiding component 500, receiving the projected image beam to transport the projected image beam to different positions A1/A2 of a target zone in sequence [the image output module 400 alternately provides the first group of reflected patterns and the second group of reflected patterns according to the time sequence [0033]], 

Regard to claim 7, Huang disclose a display device, comprising: 
a display [an image output module 400, see Fig. 1], generating an image beam [the image output module 400 is a digital micro-mirror device (DMD) configured to reflect he first light L1 from the second light turning unit 320 as the first image light I1 with the corresponding image information, and to reflect the second light L2 from the second light turning unit 320 as the second image light I2 with the corresponding image information [0030]]; 
an image beam shifter [a second light turning unit 320 and an eyepiece module 600 together with different elements as shown in annotation of Figs. 2-3 ], receiving the image beam and generating a first projected image beam and a second projected image beam [when the first image light I1 propagates from the first light-input portion E1 to arrive at the first reflection unit 530, the first image light I1 may be redirected by the first reflection unit 530, such that the first image light I1 may be transmitted towards the first light-output portion A1 in the first light guide sub-plate 510 [0019]. The second light-input portion E2 of the light guide plate 500 is optically coupled to the second reflection unit 540, and a vertical distance between the second reflection unit 540 and the second light-input portion E2 of the light guide plate 500 increases along a direction from the second light-input portion E2 to the second light-output portion A2 [0020]]; and 
a light guiding component 500, 
receiving the first projected image beam and the second projected image beam [the image output module 400 alternately provides the first group of reflected patterns and the second group of reflected patterns according to the time sequence [0033]], and 
transporting the first projected image beam [I1 in the guide plate 500, see Fig. 2] to a first target zone A1 and 
transporting the second projected image beam [I2 in the guide plate 500, see Fig. 2] to a second target zone A2; 
wherein the first target zone A1 is different from the second target zone A2.  

Huang fails to disclose the display device, wherein the image beam shifter comprises: an optical component, receiving the image beam, and enabling a first image beam and a second image beam in the image beam to be in different polarization states; a phase retarder overlapped with the optical component, enabling the first image beam and the second image beam to be in different rotation directions; and a polarization grating overlapped with the phase retarder, configured to generate a first projected image beam and a second projected image beam in the projected image beam in sequence in different time intervals, wherein the first projected image beam and the second projected image beam have different deflection angles.

    PNG
    media_image2.png
    379
    709
    media_image2.png
    Greyscale

Tam et al. teach the display device, wherein the image beam shifter [the beam-deflecting device 100] comprises: 
an optical component [a front-end QWP 30], receiving the image beam, and enabling a first image beam and a second image beam in the image beam to be in different polarization states [the first sense of rotation 251 is either left hand LH or RH right hand]; 
a phase retarder [a first QWP 120, an optical modulator 160 and a second QWP 150] overlapped with the optical component, enabling the first image beam and the second image beam to be in different rotation directions; and 
a polarization grating [a polarization grating (PG)115 by nematic LC or LC polymer] overlapped with the phase retarder, configured to generate a first projected image beam and a second projected image beam in the projected image beam, 
wherein the first projected image beam and the second projected image beam have different deflection angles [a left-deflecting output light beam 181 and a right-deflecting output light beam 182 with different angles].

Regard to claim 10, Tam et al. teach the display device, wherein the optical component is a phase regulator [a front-end QWP 30].  

    PNG
    media_image3.png
    182
    806
    media_image3.png
    Greyscale

Chen teaches the display device, wherein 
a phase retarder [a liquid crystal wave plate 21] overlapped with the optical component [a liquid crystal device [0030]], enabling the first image beam and the second image beam to be in different rotation directions (see Figs. 4-5); and 
a polarization grating [a cascaded liquid crystal polarization grating 22] overlapped with the phase retarder, configured to generate a first projected image beam and a second projected image beam in the projected image beam (see Figs. 4-5); 
wherein the first projected image beam and the second projected image beam have different deflection angles (see Figs. 4-5).  

    PNG
    media_image4.png
    298
    773
    media_image4.png
    Greyscale

Kroll et al. teach a polarization grating [a diffraction device 20] overlapped with the phase retarder [a light modulator 12 (SLM)], configured to generate a first projected image beam [Referring to FIG. 21A, at a point of time (or time interval) t1 the control unit 14 has written a diffractive structure to the diffraction device 20 which diffracts that light such to direct it at the left observer eye 50' of the first observer [0192] and a second projected image beam [Referring to FIG. 21B, at a different point of time (or different time interval) t2, at which the information which is written to the light modulator 12 remains unchanged, the control unit 14 has written a different diffractive structure to the diffraction device 20 which diffracts the light such to direct it at the left observer eye 50'' of the second observer [0193]] in the projected image beam in sequence in different time intervals.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Huang disclosed, wherein the image beam shifter comprises: an optical component, receiving the image beam, and enabling a first image beam and a second image beam in the image beam to be in different polarization states; a phase retarder overlapped with the optical component, enabling the first image beam and the second image beam to be in different rotation directions; and a polarization grating overlapped with the phase retarder, configured to generate a first projected image beam and a second projected image beam in the projected image beam, wherein the first projected image beam and the second projected image beam have different deflection angles for  realizing 2D display and 3D display 2D/3D switchable display device and realizing miniaturization [0004] as Tam et al. taught and Chen taught; a polarization grating overlapped with the phase retarder, configured to generate a first projected image beam and a second projected image beam in the projected image beam in sequence in different time intervals for directing light towards a left or right observer eye of the N observers as Kroll et al. taught [0198].

Regard to claim 2, Huang disclose the display device, wherein 
the display respectively generates the first image beam and the second image beam in a first time interval and in a second time interval in sequence [by rapidly switching the first light source 100 and the second light source 200 in the time sequence, the corresponding first image light I1 and the second image light I2 may be respectively imaged to the right and left eye of the observer in the time sequence, so as to achieve a stereoscopic display of the head mounted display 10 [0032]]; 
the image beam shifter [a second light turning unit 320 and an eyepiece module 600 together with different elements as shown in annotation of Figs. 2-3 ]
makes the first projected image beam be projected to a first position A1 of the light guiding component and 
makes the second projected image beam be projected to a second position A2 of the light guiding component; and 
the first position is different from the second position.  

Regard to claim 3, Huang disclose the display device, wherein the first projected image beam and the second projected image beam correspond to a first display picture and a second display picture respectively [As a result, by rapidly switching the first light source 100 and the second light source 200 in the time sequence, the corresponding first image light I1 and the second image light I2 may be respectively imaged to the right and left eye of the observer in the time sequence, so as to achieve a stereoscopic display of the head mounted display 1 [0032]].  

Regard to claim 4, Huang disclose the display device, wherein 
the light guiding component transports the first projected image to a first partition of the target zone A1, 
the light guiding component transports the second projected image to a second partition of the target zone A2; and 
the first partition is different from the second partition.  

Regard to claim 8, Huang disclose the display device, wherein the first projected image beam [I1 in the guide plate 500, see Fig. 2] and the second projected image beam [I2 in the guide plate 500, see Fig. 2]respectively correspond to a first display picture viewed by one eye of a user and a second display picture viewed by the other eye of a user.  

Regard to claim 11, Huang disclose the display device, wherein
the first projected image beam [I1 in the guide plate 500, see Fig. 2] is a light beam with a first deflection angle, 
the second projected image beam [I2 in the guide plate 500, see Fig. 2] is a light beam with a second deflection angle.

2.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20180231780) in view of Tam et al. (US 10331008), Chen (CN 104330952) and Kroll et al. (US 20140055692) as applied to claim 1.

Huang fails to disclose the features of claims 5-6.

    PNG
    media_image5.png
    346
    1356
    media_image5.png
    Greyscale

Tam et al. teach the display device, wherein a beam-steering apparatus 400/610 comprising a plurality of liquid crystal polarization gratings [plural beam-deflecting units 421, 422, 425] serially cascaded together such that the incident CP light beam 482 is successively deflected during traveling over the beam-deflecting units 421, 422, 425.
Therefore, it is obvious that the display device, wherein the polarization grating comprises: 
Claim 5:
a first electrically controlled polarization grating [1st beam-deflecting units 421, see Fig. 5 above] overlapped with the phase retarder [a passive DOE module 632 and a fine steerer 630, see Fig. 6], directly passing through the image beam in a first time interval according to a control signal, and deflecting the image beam at a first deflection angle in a second time interval to generate a deflected image beam; and 
a second electrically controlled polarization grating [2nd beam-deflecting units 421, see Fig. 5 above] overlapped with the first electrically controlled polarization grating [1st beam-deflecting units 421, see Fig. 5 above], directly passing through the image beam in the first time interval according to the control signal to generate the first projected image beam, and deflecting the image beam at a second deflection angle in the second time interval to generate the second projected image beam;
wherein the first deflection angle and the second deflection angle are mutually opposite numbers.   
Claim 6: 
a first polarization grating [1st beam-deflecting units 421, see Fig. 5 above], overlapped with the phase retarder [a passive DOE module 632 and a fine steerer 630, see Fig. 6], deflecting the image beam at a first deflection angle to generate a first deflected image beam in a first time interval, and deflecting the image beam at a second deflection angle to generate a second deflected image beam in a second time interval; and 
a second polarization grating [2nd beam-deflecting units 421, see Fig. 5 above] overlapped with the first polarization grating, deflecting the first deflected image beam at a third deflection angle to generate the first projected image beam in the first time interval; and deflecting the second deflected image beam at a fourth deflection angle to generate the second projected image beam in the second time interval; 
wherein the first deflection angle and the third deflection angle are mutually opposite numbers, and the second deflection angle and the fourth deflection angle are mutually opposite numbers.  


    PNG
    media_image6.png
    207
    860
    media_image6.png
    Greyscale

Chen teaches the display device, wherein the cascaded liquid crystal polarization grating 22 comprising a plurality of liquid crystal polarization gratings are cascaded in turn determines whether the incident polarized light is deflected by the working state of the grating. Therefore, it is obvious that the display device, wherein the polarization grating comprises: 
Claim 5:
a first electrically controlled polarization grating [1st polarization grating, see annotation in Fig. 4-5 above] overlapped with the phase retarder 21, directly passing through the image beam in a first time interval according to a control signal, and deflecting the image beam at a first deflection angle in a second time interval to generate a deflected image beam; and 
a second electrically controlled polarization grating [2nd polarization grating, see annotation in Fig. 4-5 above] overlapped with the first electrically controlled polarization grating, directly passing through the image beam in the first time interval according to the control signal to generate the first projected image beam, and deflecting the image beam at a second deflection angle in the second time interval to generate the second projected image beam;
wherein the first deflection angle and the second deflection angle are mutually opposite numbers.   
Claim 6: 
a first polarization grating [see annotation in Fig. 4-5 above], overlapped with the phase retarder, deflecting the image beam at a first deflection angle to generate a first deflected image beam in a first time interval, and deflecting the image beam at a second deflection angle to generate a second deflected image beam in a second time interval; and 
a second polarization grating [see annotation in Fig. 4-5 above]overlapped with the first polarization grating, deflecting the first deflected image beam at a third deflection angle to generate the first projected image beam in the first time interval; and deflecting the second deflected image beam at a fourth deflection angle to generate the second projected image beam in the second time interval; 
wherein the first deflection angle and the third deflection angle are mutually opposite numbers, and the second deflection angle and the fourth deflection angle are mutually opposite numbers.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Huang disclosed with the features of claims 5-6 for  realizing 2D display and 3D display 2D/3D switchable display device and realizing miniaturization [0004] as Tam et al. taught and Chen taught.

3.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20180231780) in view of Tam et al. (US 10331008), Chen (CN 104330952) and Kroll et al. (US 20140055692) as applied to claim 1, 7 in further view of Wu (CN 102654597).
Huang or Tam or Chen or Kroll fails to disclose the display device, wherein the optical component is a micro-retarder.  

Wu teaches the display device, wherein the optical component is a micro-retarder.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Huang disclosed, wherein the optical component is a micro-retarder for providing 2D/3D switching architecture as Wu taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871